              Case 3:19-bk-00731-JAF          Doc 67     Filed 05/28/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                                      Case No. 19-00731-JAF
         STEVIE TERRELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Douglas W. Neway, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/02/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/03/2020.

         6) Number of months from filing or conversion to last payment: 17.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $43,950.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
            Case 3:19-bk-00731-JAF           Doc 67       Filed 05/28/21          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor              $53,020.00
       Less amount refunded to debtor                        $12,707.77

NET RECEIPTS:                                                                                   $40,312.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $4,101.55
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,101.55

Attorney fees paid and disclosed by debtor:               $1,000.00


Scheduled Creditors:
Creditor                                       Claim        Claim            Claim        Principal      Int.
Name                                 Class   Scheduled     Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE LP AGENT     Unsecured           NA       1,137.88         1,137.88           0.00       0.00
AMERICREDIT FINANCIAL SERVICES   Unsecured           NA       9,931.47         9,931.47           0.00       0.00
BANK OF AMERICA NA               Secured             NA         650.00           650.00           0.00       0.00
BANK OF AMERICA NA               Secured             NA    227,875.95        82,054.20      23,248.69        0.00
COLLEGE ASSIST                   Unsecured           NA     59,674.65        59,674.65            0.00       0.00
INTERNAL REVENUE SERVICE         Secured             NA     81,043.11               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority            NA     14,709.27        14,709.50            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured           NA       9,125.22              NA            0.00       0.00
SANTANDER CONSUMER USA INC       Secured             NA     30,508.90        45,748.20      12,961.99        0.00
VERUSCHKA BARKLEY                Priority            NA            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
             Case 3:19-bk-00731-JAF            Doc 67      Filed 05/28/21      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $82,054.20         $23,248.69              $0.00
       Mortgage Arrearage                                   $650.00              $0.00              $0.00
       Debt Secured by Vehicle                           $45,748.20         $12,961.99              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $128,452.40         $36,210.68              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $14,709.50               $0.00             $0.00
 TOTAL PRIORITY:                                         $14,709.50               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,744.00               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $4,101.55
         Disbursements to Creditors                            $36,210.68

TOTAL DISBURSEMENTS :                                                                      $40,312.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/28/2021                             By:/s/ Douglas W. Neway
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
